DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 7, 10 & 14 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Under the broadest reasonable interpretation, the term “about” is interpreted as covering ±15% of the corresponding numerical value for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 & 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo (US 2019/0198923 A1).
Regarding claims 1-6 & 8-13, Yoo teaches a battery cell ([0054]) comprising:			a cathode comprising a transition metal oxide or a sulfur-containing compound ([0055]-[0056]);												an anode comprising lithium metal or carbon ([0065]-[0068]); and					a hybrid liquid-solid electrolyte ([0027]) comprising:						a solid-phase material comprises a powder such as a lithium thiophosphate which consists essentially of lithium, phosphorous and sulfur and optionally further comprising germanium ([0032]-[0033] & [0035]);											a solvate comprising a lithium salt such as LiFSI, LiPF6 orLiBF4 and a first solvent such as triethylene glycol dimethyl ether (TEGDME) ([0027]-[0028] & [0036]);			
Regarding claims 14-15, Yoo teaches the battery cell of claim 12 but does not explicitly teach a cell resistance of no greater than about 1.5 kΩ over a time duration of about 48-50 hours (claim 14) and the battery cell exhibiting stability over 100 or more cycles (claim 15). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I. Since Yoo’s battery comprises substantially the same composition for the cathode, anode and hybrid-solid liquid electrolyte, as noted above, the presently claimed properties of the battery recited in claims 14-15 are presumed to be inherently present in Yoo’s battery. 
Regarding claim 16, Yoo teaches a method of making a hybrid liquid-solid electrolyte, the method comprising: assembling together a solid phase material comprising a lithium thiophosphate ([0032]-[0033], [0035] & [0094]); a solvate comprising a lithium salt and a first solvent ([0027]-[0028], [0036] & [0094]); and a second solvent comprising a fluorinated ether ([0050]).
Regarding claim 17, Yoo teaches the method of claim 17, wherein the solid phase material comprises a powder and wherein the assembling together comprises mixing ([0035] & [0094]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 & 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2019/0260001 A1) in view of Nakura (US 2010/0261069 A1).
Regarding claims 1-6 & 8-15, Gu teaches a teaches a battery cell ([0077]) comprising:		a cathode comprising a transition metal oxide or a sulfur-containing compound ([0078]-[0056]);												an anode comprising lithium metal or carbon ([0078]); and					a hybrid liquid-solid electrolyte comprising:							a solid phase material comprising a porous body with interconnected pores comprising lithium thiophosphate which can consist essentially of lithium, phosphorous and sulfur and can optionally further comprise germanium ([0010]-[0013] & [0021]);					a solvate comprising a lithium salt such as LiFSI and LiPF6 and a first solvent such as ethylene carbonate ([0079]);										Gu is silent as to the hybrid electrolyte comprising a second solvent comprising a 
Regarding claims 16 & 19, Gu teaches a method of forming a hybrid liquid-solid electrolyte, the method comprising assembling together a solid phase material comprising a lithium thiophosphate; a solvate comprising a lithium salt and a first solvent, wherein the solid-phase material comprises a porous body having interconnected pores, and wherein assembling together comprises applying the solvate to a surface of the porous body by injecting the solvate in the battery after assemblage of the battery, the mixture penetrating the interconnected pores ([0010]-[0013], [0021] & [0079]).									Gu is silent as to the hybrid electrolyte comprising a second solvent comprising a fluorinated ether.												Nakura teaches a hybrid solid-liquid electrolyte comprising a fluorinated ether such as 1,1,2,2-tetrafluoroethyl 2,2,3,3-tetrafluoropropylethyl ether ([0052]-[0074] & [0080]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a fluorinated ether such as 1,1,2,2-tetrafluoroethyl 2,2,3,3-tetrafluoropropylethyl ether in the hybrid electrolyte of Gu because the fluorinated ether 
Regarding claim 17, Gu teaches the method of claim 16, wherein the solid-phase material comprises a powder and wherein the assembling together comprises mixing ([0082]). While Example 1 ([0082]) uses alumina as the inorganic particles which are mixed with the binder to form the porous coating layers of the separator, the reference more broadly discloses that lithium thiophosphate can be used as the inorganic particles ([0045]-[0046])
Regarding claim 18, Gu teaches the method of claim 16, further comprising, prior to assembly, mechanically milling the powder to obtain a reduced particle size ([0051] & [0071]).
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2019/0260001 A1) and Nakura (US 2010/0261069 A1), as applied to claims 1-6 & 8-19 above, and further in view of Nakazawa (US 2015/0364794 A1).
Regarding claim 7, Gu as modified by Nakura teaches the hybrid electrolyte of claim 1 but is silent as to the lithium salt having a molar concentration ranging from about 1-5 mol/L.		Nakazawa teaches a hybrid liquid-solid electrolyte comprising a solid phase material comprising an inorganic material and a solvate comprising a lithium salt and a solvent, wherein the lithium salt has a molar concentration ranging from 0.5 mol/L to 2 mol/L ([0158] & [0460]) which overlaps with the presently claimed range.								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a molar concentration ranging from 0.5 mol/L to 2 mol/L for .	

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Berkel (US 20170005367 A1) in view of Nakura (US 2010/0261069 A1).
Regarding claims 16 & 19, Van Berkel teaches a method of forming a hybrid liquid-solid electrolyte, the method comprising assembling together a solid phase material comprising lithium thiophosphate; a solvate comprising a lithium salt and a first solvent, wherein the solid-phase material comprises a porous body having interconnected pores, and wherein assembling together comprises applying the solvate to a surface of the porous body, the solvate penetrating the interconnected pores ([0212]-[0214], [0223] & [0246]-[0251]).						Gu is silent as to the hybrid electrolyte comprising a second solvent comprising a fluorinated ether.												Nakura teaches a hybrid solid-liquid electrolyte comprising a fluorinated ether such as 1,1,2,2-tetrafluoroethyl 2,2,3,3-tetrafluoropropylethyl ether ([0052]-[0074] & [0080]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a fluorinated ether such as 1,1,2,2-tetrafluoroethyl 2,2,3,3-tetrafluoropropylethyl ether in the hybrid electrolyte of Gu because the fluorinated ether is highly oxidation resistant which is beneficial when using a lithium manganese oxide cathode active material having a high potential (4.55 V or greater) as taught by Nakura ([0080]). It is noted that lithium manganese oxide is envisaged as a cathode active material of a battery comprising the hybrid soli-liquid electrolyte in Van Berkel ([0068]).
Regarding claim 17, Van Berkel as modified by Nakura teaches the method of claim 16. Van Berkel further teaches wherein the solid-phase material comprises a powder and wherein the assembling together comprises mixing of inorganic particles (i.e powder) and a binder in a solvent ([0246]).
Regarding claim 18, Van Berkel as modified by Nakura teaches the method of claim 16. Van Berkel further teaches, prior to assembly, mechanically milling the powder to obtain a reduced particle size ([0214]).
Regarding claim 20, Van Berkel as modified by Nakura teaches the method of claim 16. Van Berkel further teaches, prior to assembly, forming the porous body by compacting powders comprising the lithium thiosulfate ([0246]).		

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727